EXHIBIT 10.11

 

 

R. R. DONNELLEY & SONS COMPANY

STOCK OPTION AGREEMENT

(2004 PIP)

 

 

R. R. DONNELLEY & SONS COMPANY, a Delaware corporation (herein called the
"Company"), acting pursuant to the provisions of its 2004 Performance Incentive
Plan (herein called the "Plan"), hereby grants to XXXXXX (herein called
"Optionee"), as of February 26, 2010 (herein called the "Option Date"), an
option (herein called the "Option") to purchase from the Company XXXXX shares of
common stock of the Company, par value $1.25 per share (herein called "Common
Stock"), at a price of  $XXXXX per share to be exercisable during the term set
forth herein, but only upon the following terms and conditions:

 

1.

The Option may be exercised by Optionee, in whole or in part, from time to time,
during the Option Term (as defined below) only in accordance with the following
conditions and limitations:

 

 

(a)

Except as provided in Sections 5 and 7 hereof, Optionee must, at any time the
Option becomes exercisable and at any time the Option is exercised, have been
continuously in the employment of the Company since the date hereof, unless
otherwise determined by the Committee administering the Plan (the
“Committee”).  Leave of absence for periods and purposes conforming to the
personnel policies of the Company and approved by the Committee shall not be
deemed terminations of employment or interruptions of continuous service.

 

 

(b)

(i)  Subject to Sections 5 and 7 hereof and subsection (ii) below, at any time
on and after the dates indicated in column (1), Optionee may purchase such whole
number of shares of Common Stock which, when added to all shares theretofore
purchased under the Option, does not exceed the total number of shares subject
to the Option multiplied by the percentage indicated in column (2) opposite such
respective date, as follows:

 

(1)         (2)

    DatePercentage of Total

 

    February 26, 201125%

    February 26, 201225%

    February 26, 201325%

    February 26, 201425%

 

 

(ii)  Notwithstanding the foregoing subsection (i), if while any portion of the
Option is outstanding and unexercisable, a Change in Control (as defined in the
Plan) occurs, then from and after the Acceleration Date (as defined in the
Plan), the Option shall be exercisable with respect to all of the shares of
Common Stock subject to the Option.  

 

 

 

1

--------------------------------------------------------------------------------

 

(iii)  The Option awarded hereby shall expire on the first business day
preceding the tenth anniversary of the Option Date (the period beginning on the
date hereof and ending on such date being the “Option Term”).

 

(c)No fractional shares may be purchased at any time.  

 

2.

Subject to the limitations herein set forth, the Option may be exercised by
delivery of notice to the Company, in such form as the Company determines,
specifying the number of shares of Common Stock to be purchased and accompanied
by payment in full of the option price (or arrangement made for such payment to
the Company's satisfaction) for the number of shares so purchased.  No shares of
Common Stock may be purchased under the Option unless Optionee (or in the event
of Optionee's death, Optionee's executor, administrator or personal
representative or Optionee's beneficiary designated pursuant to the Beneficiary
Designation Form on file with the Company (herein called a "Beneficiary")) shall
pay to the Company such amount as the Company is advised it is required under
applicable federal, state, local or other tax laws to withhold and pay over to
governmental taxing authorities by reason of the purchase of shares of Common
Stock pursuant to the Option.  

 

The option price and any federal, state, local and other taxes required to be
withheld in connection with such exercise may be paid (i) in cash, (ii) by
delivering previously owned whole shares of Common Stock (which Optionee has
held for at least six months prior to the delivery of such shares or which
Optionee purchased on the open market and for which Optionee has good title,
free and clear of all liens and encumbrances) having a fair market value,
determined on the date of exercise, equal to the option price and such amount of
tax, (iii) with respect to taxes only, by authorizing the Company to withhold
whole shares of Common Stock which would otherwise be delivered having a fair
market value equal to such amount of tax, (iv) in a combination of (i) - (iii),
(v) in cash by a broker-dealer acceptable to the Company to whom Optionee has
submitted an irrevocable notice of exercise or (vi) to the extent previously
expressly authorized by the Committee, via a cashless exercise arrangement with
the Company; provided that the Committee shall have the sole discretion to
disapprove of an election pursuant to clause (vi).  Payment of the option price
and such tax, or any part thereof, in previously owned shares of Common Stock
shall not be effective unless Optionee delivers one or more stock certificates
(or otherwise delivers shares of Common Stock or evidence of ownership to the
satisfaction of the Company) representing shares having a fair market value on
the date of exercise equal to or in excess of the option price and such tax, or
applicable portion thereof, accompanied by such endorsements, signature
guarantees or other documents or assurances as may reasonably be required by the
Company. For purposes of this Agreement, the fair market value of the Common
Stock on a specified date shall be determined by reference to the average of the
high and low transaction prices in trading of the Common Stock on such date as
reported in the New York Stock Exchange-Composite Transactions, or, if no such
trading in the Common Stock occurred on such date, then on the next preceding
date when such trading occurred.

 

3.

Upon exercise of the Option in whole or in part pursuant to Section 2 hereof,
the Company shall deliver or cause to be delivered a certificate (or other
evidence of ownership) representing the number of shares specified against
payment therefor and shall pay all original issue or transfer taxes and all
other fees and expenses incident to such delivery.

 

 

 

2

--------------------------------------------------------------------------------

 

4.

Optionee shall be entitled to the privileges of ownership with respect to shares
subject to the Option only with respect to shares purchased upon exercise of all
or part of the Option and as to which Optionee becomes a stockholder of record.

 

5.        

(a) If Optionee ceases to be employed by the Company by reason of death or
disability as defined in the Company’s long-term disability policy as in effect
at the time of the Optionee’s disability (“Disability”), then from and after the
date of death or such Disability the Option shall be exercisable by Optionee,
the executor, administrator, personal representative or Beneficiary of Optionee
during the 1-year period commencing on the date of Optionee's death or
Disability, but only during the Option Term, with respect to all of the shares
of Common Stock subject to the Option.

 

 

(b)

If Optionee ceases to be employed by the Company by reason of retirement on or
after age 65 or by reason of a Qualifying Retirement, then, subject to the
provisions of Section 7, from and after the effective date of such cessation of
employment the portion of the Option that is not exercisable shall continue to
vest in accordance with the provisions of Section 1(b) and the Option shall be
exercisable by Optionee during the five-year period commencing on the effective
date of such cessation of employment, but only during the Option Term, with
respect to all of the shares of Common Stock subject to the Option. For purposes
of this Agreement, the term “Qualifying Retirement” shall be defined as follows:

 

 

(i)

Optionee is an active participant in a Company sponsored retirement benefit plan
and is eligible to commence benefits thereunder at the time of cessation of
employment and the Company has not terminated Optionee’s employment for
cause.  An Optionee that is a participant in the Retirement Benefit Plan of R.R.
Donnelley & Sons Company (the “ RR Donnelley Pension Plan”) is eligible to
commence benefits under the plan if Optionee is eligible to commence benefits
under the traditional formula of the RR Donnelley Pension Plan, or would have
been eligible to commence benefits under the traditional formula of the RR
Donnelley Pension Plan had Optionee been a participant in the traditional
formula of the RR Donnelley Pension Plan during his/her service with R.R.
Donnelley & Sons Company and/or any of the entities described in Section 10
hereof at the time of cessation of employment; or

 

 

(ii)

Optionee is not an active participant in a Company sponsored retirement benefit
plan but Optionee would have been eligible to commence benefits under the
traditional formula of the RR Donnelley Pension Plan had Optionee been a
participant in the traditional formula of the RR Donnelley Pension Plan during
his/her service with R.R. Donnelley & Sons Company and/or any of the entities
described in Section 10 hereof at the time of cessation of employment; or

 

 

(iii)

the Committee has otherwise determined the cessation of employment to constitute
a Qualifying Retirement.

 

(d)

If Optionee ceases to be employed by the Company for any reason other than
death, retirement on or after age 65, a Qualifying Retirement or Disability,
then from and after the effective date of such cessation of employment the
Option shall be exercisable by Optionee during the 90-day period commencing on
the effective date of such cessation

3

--------------------------------------------------------------------------------

 

of employment, but only during the Option Term, to the extent it is exercisable
on the effective date of such cessation of employment.  The portion of the
Option that is not exercisable pursuant to the preceding sentence shall be
cancelled as of the effective date of Optionee’s cessation of employment.

 

6.

The Option may not be transferred by Optionee other than by will, the laws of
descent and distribution or pursuant to the beneficiary designation procedures
approved by the Company or as otherwise set forth in an amendment to this
Agreement.  The Option is exercisable only by Optionee or Optionee's guardian,
personal representative or similar person or by a permitted transferee.  Except
as permitted by the foregoing, the Option may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process.  Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Option, the Option and all rights hereunder
shall immediately become null and void.  

 

7.

In the event of the death of Optionee during the five-year period commencing on
the effective date of Optionee's cessation of employment by reason of retirement
under Section 5(b) or (c), the Option may be exercised by the executor,
administrator, personal representative or Beneficiary of Optionee during the
one-year period commencing on the date of Optionee's death, but only during the
Option Term remaining, and only to the extent Optionee was entitled to exercise
the Option on the date of Optionee's death.   In the event of the death of
Optionee (a) during the one-year period commencing on the effective date of
Optionee's cessation of employment by reason of Disability, or (b) during the
90-day period commencing on the effective date of Optionee's cessation of
employment for reason other than retirement under Section 5(b) or (c), or
Disability, the Option may be exercised by the executor, administrator, personal
representative or Beneficiary of Optionee during the Option Term remaining, and
only to the extent Optionee was entitled to exercise the Option on the date of
Optionee's death.

 

8.

[Reserved]

 

9.

In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a regular cash dividend, the
number and class of securities subject to the Option and the purchase price per
security shall be appropriately adjusted by the Committee without an increase in
the aggregate purchase price, other than an increase resulting from
rounding.  If any adjustment would result in a fractional security being subject
to the Option, the Company shall pay Optionee, in connection with the first
exercise of the Option, in whole or in part, occurring after such adjustment, an
amount in cash determined by multiplying (i) the fraction of such security
(rounded to the nearest hundredth) by (ii) the excess, if any, of (A) the fair
market value of the Common Stock on the exercise date over (B) the exercise
price of the Option; provided, however, that if the fair market value of such
fractional security immediately after such adjustment is less than the fair
market value of one share of Common Stock immediately prior to such adjustment,
such fractional security shall be disregarded and no payment shall be made.  The
decision of the Committee regarding the amount and timing of any adjustment
pursuant to this Section 9 shall be final, binding and conclusive.

 

10.

For purposes of this Agreement, employment by the Company shall be deemed to
include employment by a corporation which is a direct or indirect majority-owned
subsidiary of the Company, employment by any other entity designated by the
Board of Directors of the

4

--------------------------------------------------------------------------------

Company or the Committee in which the Company has a direct or indirect equity
interest and employment by any corporation which succeeds to the obligations of
the Company hereunder.

 

11.

(a)Optionee shall not, while employed by the Company and for a period of one
year from the date of termination of Optionee’s employment with the Company for
any reason, including termination by the Company with or without cause, directly
or indirectly, either on Optionee’s own behalf or on behalf of any other person,
firm or entity, solicit or provide services that are the same as or similar to
the services the Company provided or offered while Optionee was employed by the
Company to any customer or prospective customer of the Company (i) with whom
Optionee had direct contact during the last two years of Optionee’s employment
with the Company or about whom Optionee learned confidential information as a
result of his or her employment with the Company and (ii) with whom any person
over whom Grantee had supervisory authority at any time had direct contact
during the last two years of Grantee’s employment with the Company or about whom
such person learned confidential information as a result of his or her
employment with the Company.

 

(b)Optionee shall not while employed by the Company and for a period of two
years from the date of termination of Optionee’s employment with the Company for
any reason, including termination by the Company with or without cause, either
directly or indirectly solicit, induce or encourage any individual who was a
Company employee at the time of, or within six months prior to, Grantee’s
termination to terminate their employment with the Company or to accept
employment with any entity, including but not limited to a competitor, supplier
or customer of the Company, nor shall Optionee cooperate with any others in
doing or attempting to do so. As used herein, the term "solicit, induce or
encourage" includes, but is not limited to, (i) initiating communications with a
Company employee relating to possible employment, (ii) offering bonuses or other
compensation to encourage a Company employee to terminate his or her employment
with the Company and accept employment with any entity, including but not
limited to a competitor, supplier or customer of the Company, or (iii) referring
Company employees to personnel or agents employed by any entity, including but
not limited to competitors, suppliers or customers of the Company.

 

12.

The Option is subject to the condition that if the listing, registration or
qualification of the shares subject to the Option on any securities exchange or
under any state or federal law, or if the assent or approval of any regulatory
body shall be necessary as a condition of, or in connection with, the granting
of the Option or the delivery or purchase of shares thereunder, the Option may
not be exercised in whole or in part unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained.  The Company agrees to use its best efforts to obtain any such
requisite listing, registration, qualification, consent or approval.  

 

13.

The Committee, as from time to time constituted, shall have the right to
determine any questions that arise in connection with this Agreement or the
Option.  This Agreement and the Option are subject to the provisions of the Plan
and shall be interpreted in accordance therewith.  

 

14.

This Agreement shall not be construed as an employment contract and does not
give Optionee any right to continued employment by the Company or any affiliate
of the Company, and the fact that the termination of Optionee's employment
occurs during the Option Term shall in no way be construed as giving Optionee
the right to continue in the Company's or any such affiliate's employ.

5

--------------------------------------------------------------------------------

 

15.

The Option shall not be treated as an incentive stock option within the meaning
of Section 422 of the Internal Revenue Code.

 

16.

This Agreement shall be binding upon and shall inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
the death of  Optionee, acquire any rights in the Option.

 

17.

Any notice, including a notice of exercise of the Option, required to be given
hereunder to the Company shall be addressed to the Company at its headquarters
in Chicago, Illinois, attention of the Corporate Secretary, and any notice
required to be given hereunder to Optionee shall be addressed to Optionee at
Optionee's residence address as shown in the Company's records, subject to the
right of either party hereafter to designate in writing to the other some other
address.  Any such notice shall be (i) delivered by personal delivery,
facsimile, United States mail or by express courier service and (ii) deemed to
be received upon personal delivery, upon confirmation of receipt of facsimile
transmission or upon receipt if by United States mail or express courier
service; provided, however, that if any notice is not received during regular
business hours, it shall be deemed to be received on the next succeeding
business day of the Company.  

 

18.

The Option, this Agreement, and all determinations made and actions taken
pursuant hereto and thereto, to the extent not governed by the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

 

 

IN WITNESS WHEREOF, R. R. DONNELLEY & SONS COMPANY has caused this instrument to
be executed as of the day and year first above written.

 

R. R. DONNELLEY & SONS COMPANY




[gina5a52onor000001.jpg]By:

          

Name: Thomas Carroll

Title: EVP, Chief Human Resources Officer

 

 

 

All of the terms of this Agreement are accepted as of this ___ day of _____,
2010.

 

 

___________________________

Optionee:  

 

6